Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      DETAILED ACTION
1. The Pre-appeal decision made on June 20, 2022 is acknowledged.
2. The rejection of claims under obviousness type of double patenting has been withdrawn.
                                              Allowable subject Matter
3.  Claims 1-3, 7, 9, 11, 13, 15-16, 59 and 60 are allowed.
                                        Rejoinder of withdrawn claims
4.   Claims 1-3, 7, 9, 11, 13, 15-16, 59 and 60 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 38-41, 50 and 52 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/04/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance:
5.  The following is an examiner’s statement of reasons for allowance:
The present invention is drawn to a primer oligonucleotide and method of amplifying a target nucleic acid using said primer. The closest prior art (Mierendorf and Hashiguchi) did not specifically teach a primer comprising a first region comprising a palindromic sequence between two self-complementary sequences and a second region that specifically binds to complementary target nucleic acid molecule to form a double-stranded primer-target having at least 15 kcal/mol lower than the ΔG of a self-dimer comprising the second region, wherein the second region comprises a the 3’ end two or more contiguous 2’ modified nucleotides. Each of the above references teach one or more elements/steps, but there is no suggestion to combine different elements/ steps or modify the elements/steps as recited in the instant claims. Thus, the instant invention was not taught or obvious over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637